Citation Nr: 1504088	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which denied the Veteran's service connection claims for bilateral sensorineural hearing loss and tinnitus.  

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contains duplicative or non-relevant documents with respect to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any further delay, a remand is necessary ensure that due process is followed and the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Prior to the RO's issuance of the January 2014 supplemental statement of the case (SSOC), the Veteran submitted, in December 2013, a written statement discussing his post service working conditions which recanted his prior statements of being exposed to noise while working at a manufacturing plant.  Additionally, in the December 2013 written statement, the Veteran identified the onset of his tinnitus as having begun while in service.  The Veteran's December 2013 statements are competent lay statements and are "pertinent" to his claims for service connection for bilateral sensorineural hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology).  

The January 2014 SSOC does not specifically list the Veteran's December 2013 written statement in the evidence section which identifies the record evidence the RO considered when deciding the Veteran's claims.  Furthermore, the January 2014 SSOC's reasons and bases failed to take into account the Veteran's December 2013 statements modifying his previous statements of post service noise exposure and onset of tinnitus.  The RO based its decision on the November 2013 VA examiner's findings of documented hearing loss from the Veteran's civilian employer and the examiner's statement that the Veteran "reported tinnitus with no specific time of onset and did not identify an injury, event, or illness associated with the onset of the tinnitus."  See January 2014 SSOC at 11 - 12.  Thus, the January 2014 SSOC failed to consider the Veteran's competent lay statements made in his December 2013 letter and the Board must remand the Veteran's claims to the AOJ for consideration of the Veteran's lay statements.  See 38 C.F.R. §§ 20.800, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claims considering the Veteran's December 2013 written statement.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a SSOC.  The Veteran and his service representative should be given an appropriate period of time to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON THE NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




